Mr. President, let me express, at the outset of my remarks, the pleasure and confidence that the Government of Canada derives from the fact that you have been elected to preside over this session of the General Assembly. This session marks the thirtieth anniversary of the founding of the United Nations, and its proceedings could not be entrusted lo more capable hands. We know that you will bring to the deliberations of this global Organization the judgment and wisdom which the councils of Europe have been for so long the beneficiaries.
2.	We are pleased to welcome among us the delegations from Cape Verde, Sao Tome and Principe, and Mozambique following the accession of those States to membership in the United Nations. Their presence here represents a further important step by this Organization on the road towards universality of membership,
3.	You are, Mr. President, taking office at a time when our Organization is at a decisive juncture in international affairs. Increasingly, our preoccupations are with global economic and social disparities and opportunities. These are also political questions of grave concern comparable, and indeed related in scope and importance, to those of international peace and security.
4.	Last week, at our seventh special session on these very issues, we at last made some headway towards the reduction of these disparities. We agreed on steps necessary to move towards a new international economic order. We were able to agree because the time was ripe indeed overripe to move forward in a creative way on these complex issues.
5.	We must now commit our attention and energies to sustaining this will and to implementing the decisions that we have taken to reform our world economic system to reflect our interdependence. We must recognize, too, our respective peoples' need to be brought into these efforts. We have given undertakings on their behalf, undertakings to provide those of the world's peoples who constitute a majority those who are in want their full measure of social and economic justice.
6.	I think we all appreciate the urgency of this funda-mental task; otherwise, we would not have achieved the remarkable degree of co-operation which characterized our intense and most serious efforts during the special session. It is important that we pursue our objective and we have only just begun in the same spirit of co-operation and mutual respect. This is the most effective way for our Organization to work. This is also the most effective way to ensure that our peoples retain their confidence in our Organization's ability to solve our urgent and overriding problems.
7.	We know clearly that there is a need to enhance the role and capacity of the United Nations in the economic and social fields and thus bring them into a better and more balanced relationship with the political objectives and functions of the Organization.
8.	At its seventh special session the General Assembly established an Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System to initiate a restructuring process of this very kind. One of the main documents before it will be the report of the Group of Experts on the Structure of the United Nations System, entitled A New United Nations Structure for Global Economic Co-operation.' The experts have correctly identified the main weaknesses of the United Nations system and have made a number of recommendations and suggestions which would improve the balance between the functional, sectoral and political elements in the system.
9.	I should like to commend to the new intergovernmental committee as well the report of a group of experts convened by the member States of the Commonwealth entitled, "Towards a New International Economic Order", which has been circulated as a United Nations document.
10.	Convinced as we are that the United Nations must be made more responsive to the needs and concerns of its Members, my Government intends to play an active and constructive part in the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization so that it may carry forward its Programs in working towards a new economic order.
11.	The building of a new international economic order is but one of the many important preoccupations of the international community at the present time.
Population, food, human settlements and the law of the sea are other global problems that demand the attention of the United Nations. Of these many global problems, I should like now to speak about the law of the sea, in which Canada plays a particular role.
12.	One of the most important but least recognized functions of the United Nations is the regular and persistent efforts it makes to contribute to a stable world order through the progressive development of international law. The law of the sea is a dynamic example.
13.	We are developing new rules which reflect the growing awareness of the interdependence of nations and the need for preservation of the marine environment and the conservation of its resources. I have no hesitation in affirming the view of the Canadian Government that the viability of an increasingly interdependent world order rests on the creation of an international economic system which provides a more equitable distribution of resources and opportunities to all people. This principle must be reflected in the new law of the sea.
14.	The role of the United Nations is central to the process of developing a new body of international law which will reflect broad recognition that the oceans of the world, which cover 70 per cent of the earth's surface, are vital to man's survival. Binding legal rules must be established. The Third United Nations Conference on the Law of the Sea has already achieved broad agreement on revolutionary new legal concepts, such as the economic zone and the common heritage of mankind, concepts which must form the basis of the constitution of the seas. The new law must lay down duties to go hand in hand with every new right recognized. It must be based on principles of equity rather than power.
15.	The task is a formidable one and may prove to be beyond the reach of the United Nations. I think not. What is clear, however, is that without the United Nations the task would be impossible and the world would be involved in a series of conflicting claims and counter-claims which could produce serious threats to peace.
16.	My Government is now preparing for the crucial fourth round of negotiations of the Third United Nations Conference on the Law of the Sea beginning here in New York next March. We do so knowing that to reach final agreement all participants must act responsibly, flexibly and, above all, with a real sense of urgency.
17.	No Government is more committed than my own to achieving agreement on a viable and balanced global regime for the seas. But I would be less than candid if I did not state clearly that the Canadian Government, like many other Governments, cannot be expected to wait indefinitely for agreement. I hope our actions have demonstrated that the Canadian Government is conscious of its responsibilities to the international community. But the Canadian Government is also conscious of its responsibilities to the Canadian people. The economic and social survival of whole communities in certain coastal areas of Canada depends on the successful outcome of the Conference or, failing such success, some alternative course of action. It is because of these national and international responsibilities that my Government is now engaged, as a matter of the utmost priority, in a series of talks with countries fishing off our coasts to prepare the way for an extension of our fisheries jurisdiction based upon the consensus emerging at the Conference.
18.	I wish to reiterate the faith of the Canadian Government in the United Nations and the opportunity it offers to negotiate multilateral solutions to the complex problems of the law of the sea. A multilateral agreement would be of lasting benefit to this and future generations. Only if the multilateral approach fails and at a certain point further delay or procrastination is failure will my Government and, I assume, other Governments resort to other solutions to protect fundamental national interests. The Governments and peoples of the world are not prepared to wait much longer for the results of the Conference. We must act quickly and in concert. If we do and I am convinced we can we shall achieve what the Secretary- General has rightly called "one of the most important conventions ever devised by the international community".
19.	In 1945 the founders of the United Nations, profoundly influenced by the holocaust of war, were determined that the central task of the international Organization would be the maintenance of international peace and security. They devised so they believed a system for the settlement of disputes between nations without recourse to the use of force. Thirty years later this fundamental problem still faces the United Nations. Two crucial aspects of this problem are disarmament and peace-keeping. These aspects of the problem were the principal themes of my address to the Assembly last year, but such is their importance that I make no apology for reverting to them.
20.	Few issues before this Assembly give rise to aspirations so great or frustrations so deep as the question of disarmament. We aspire to agreements that will check the use of force, reduce tensions and free resources for productive social and economic purposes. But our hopes are frustrated by the relentless drive towards new heights of destructive power. Nuclear weapons exist in the tens of thousands and we are faced with the frightening possibility that they will spread to more countries. The advanced countries continue to spend enormous amounts of money on armaments of all kinds, and the military expenditures of some developing countries are rapidly increasing.
21.	Is it any wonder that ordinary people everywhere, with deep unease and impatience, await real progress towards disarmament?
22.	The Strategic Arms Limitation Talks have been of major importance in promoting a climate of strategic stability and political detente. But they have not halted the competition in nuclear armaments. Nor have they achieved steps of actual nuclear disarmament.
23.	The problems involved are infinitely complex, but the need for solutions is pressing. We urge the United States and the Soviet Union to conclude their present negotiations and to proceed without delay to achieving steps of nuclear disarmament. We also urge the nuclear-weapons Powers to re-examine the technical and political obstacles to an agreement to end nuclear-weapons testing.
24.	Efforts to curb the proliferation of nuclear weapons must be accompanied by efforts to ensure that the further dissemination of nuclear technology is devoted solely to peaceful purposes. The Review Conference of the Parties to the Treaty on the Non- Proliferation of Nuclear Weapons reaffirmed the Treaty's vital role as the basic instrument of the non- proliferation system. It made clear that all parties, both nuclear-weapons States and non-nuclear-weapons States, must meet their obligations fully under the Treaty. This is essential if the dangers of proliferation are to be averted.
25.	The Review Conference also reaffirmed the role of the Treaty as the basis for wider co-operation in the peaceful uses of nuclear energy. Canada will fulfill its obligations under the Treaty to facilitate, to the extent it is able, international co-operation in the exchange of nuclear technology and materials for peaceful purposes, particularly between the advanced and developing countries. The need for such co-operation has clearly been increased by the change in world energy costs.
26.	However, I would at the same time stress that we have an obligation to ensure that the co-operation we enter into does not contribute to the proliferation of nuclear weapons or to the manufacture of nuclear explosive devices for whatever purposes.
27.	Preoccupation with the dangers of nuclear weapons must not blind us to the growing threat from use of conventional force. Urgent and closer attention must now be given to the search for arms control and the reduction of forces in order to promote regional stability and mutual security. Now that the Conference on Security and Co-operation in Europe has been concluded, we look for substantial progress from the negotiations in Vienna on the reduction of forces in Central Europe.
28.	The basic responsibility for reducing the dangers and burdens of armaments rests primarily with the major military Powers. But we must recognize the various constraints under which they operate if we wish effective arms limitation and disarmament agreements. Advances in military technology often complicate efforts to find the technical and military basis for agreement and satisfactory means of verifying commitments. Agreements must promote or be compatible with the security interests of participating States. Disarmament negotiations are unlikely to succeed unless political conditions are conducive to progress.
29.	But that is no argument for inaction in this Assembly. It is no argument for accepting the present and totally unsatisfactory rate of progress in achieving disarmament measures. The General Assembly must continue as the forum of international concern and as a spur to action in the field of disarmament.
30.	If our anxiety about the prospects for progress in disarmament continues unrelieved, we can draw some comfort from the recent movement towards peaceful settlement in the Middle East. No one who has the interests of world security at heart can fail to be encouraged by the statesmanlike conduct of the leaders of Egypt and Israel, which produced the new interim Sinai agreement. We also recognize the dedication of the United States Secretary of State, whose tireless efforts have once again contributed towards a positive result. It is a fragile beginning, to be sure. By itself, it does little to settle the underlying issues; and these issues must be resolved if peace and security are to come to the Middle East. But we see in the agreement grounds for hope. We see the agreement as the first stage in a series of interlocking negotiations and agreements which would involve all the parties to the dispute and embrace all the fundamental issues, difficult though this will be. The end would be a just settlement which would enable the destructive passions of the past to be overcome and permit all peoples in the area to live as neighbors in peace and security.
31.	For all those concerned about United Nations peace-keeping there is another reason for drawing satisfaction from the Sinai agreement. Peace-keeping is one of the few useful instruments that the international community has developed to help promote peaceful solutions to disputes. It is designed to assist the parties to a dispute to draw back from conflict when they recognize that this is in their best interests and to help create circumstances in which their differences can be settled by negotiation.
32.	But all too often peace-keeping reduces the incentives of the disputants to move beyond the mere cessation of hostilities to a serious search for a political settlement. Consequently skeptics charge that United Nations peace-keeping does little more than perpetuate an uneasy status quo.
33.	If peace-keeping is to be truly effective it must be accompanied by a parallel effort on the political level, especially by the parties most directly concerned, to convert the temporary peace that a peacekeeping force is asked to maintain, into something more durable.
34.	Since the initial cease-fire agreement in the fall of 1973, the United Nations Emergency Force [UNEF] has fulfilled its task of providing a buffer between the disputants and of helping to produce a period of relative calm in which negotiations could be pursued. The parties concerned took full advantage of the peace-keeping operation: they negotiated and reached a new interim agreement. The significance of this for peace-keeping is that UNEF has not merely perpetuated the status quo\ it will now go on to make the new agreement effective and to provide the basis for further steps in peace-keeping. In short, UNEF is doing the job for which it is intended, that is, helping to create the circumstances for a search, at the political level, for a solution to the Middle East problem.
35.	The United Nations Disengagement Observer Force has also played its part in helping to create an atmosphere in which further negotiations can take place.
36.	The question of Cyprus is once again before us at the thirtieth session. The problems are complex and will engage the attention of all delegations. Here again, the effectiveness of the peace-keeping force which has been carrying on its task on the ground in conditions of great difficulty will depend essentially on the co-operation and will of the parties directly concerned.
37.	Peace-keeping can only continue, of course, if it has the full support of all Member States, including their practical support in the form of prompt payment of peace-keeping assessments and contributions. Without the necessary financial resources, neither the United Nations nor individual force contributors can be expected to carry the responsibilities they have been asked to assume.
38.	I should like to comment now on one particular problem affecting the management of the affairs of our evolving Organization. Efforts have been made over the years to treat technical problems and political issues separately. The specialized agencies and technical conferences have been mainly devoted to their own immediate concerns, while political issues have been discussed primarily in those organs with the competence to deal with such matters the Security Council and the General Assembly.
39.	We well recognize that, even in technical conferences, Member States must take account of political realities, and that in some cases the line of separation between the political and technical cannot always be too rigidly drawn, But we shall do a serious disservice to our system of co-operation within the United Nations system if we fail to distinguish in a clear and unmistakable manner between, on the one hand, the authority and competence of the Security Council and the General Assembly in those political fields prescribed by the Charter, and, on the other, the competence and authority of technical conferences in their respective fields.
40.	In the meantime, it is the hope of my Government that in the spirit of co-operation that has so happily characterized the deliberations of the seventh special session, we shall all voluntarily refrain from the introduction of unrelated political considerations into the proceedings of the specialized agencies as well as the organs that have been assigned specific responsibility for implementing the decisions of the special session. We should allow these bodies to get on with their technical work. That would surely be in the best interests of each United Nations Member and of the Organization as a whole.
41.	The celebration of the thirtieth anniversary of the United Nations prompts all of us to reflect upon the place of this Organization in the life of the international community. Its critics have been many and persistent; its supporters sometimes wavering. But, whatever its short-comings over the years, we must recognize the simple fact that, in our quest for peace and security and our search for solutions to the great economic and social issues of our time, this universal forum is irreplaceable, and is essential to each of the Governments and peoples we represent.
"It is widely acknowledged that in our present world there is no rational alternative in international relations to the principles and procedures of the United Nations. Discussion and compromise are the only known alternatives to oppression, conflict and bloodshed. Unilateral and bilateral diplomacy are no longer enough and must be supplemented by collective action and multilateral diplomacy. All this has been acknowledged in principle by
Governments of Member States through their adherence to the Charter. As each day passes, (he force of circumstances also compels the Governments of the world to recognize their increasing interdependence. This too has been acknowledged in recent activities at the United Nations and is the clear theme of the sixth and seventh special sessions of the General Assembly." [Aj100011Add. I, Sect. XXL]
I would also conclude by saying that it is also the clear theme of the thirtieth session of the General Assembly.




